DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed January 24, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0081395 (Lee et al.). 
	As to claim 1, Lee et al. teach an electrolyte for a lithium battery, the electrolyte comprising: a non-aqueous organic solvent; and a lithium salt comprising lithium hexafluoro phosphate (LiPF6), lithium bis(fluorosulfonyl) imide (LiFSI) (formula 1, where Rf1 and Rf2 are F – formula 1, para 0014), and lithiumtetrafluoroborate (LiBF4) (para 0043), wherein based on 1 mole (mol) of LiPF6, the amount of LiFSI is in a range of about 0.01 mol to about 1.2 mol, and the amount of LiBF4 is in a range of about 0.05 mol to about 0.7 mol (note: mol ratios of LiPF6 and LiFSI can be found in para 0064 (10-90 mol% 6, while the amount of LiBF4 0.01-1.5 weight % by weight of the electrolyte (para 0071).)
	Although the amounts taught by Lee et al. are not presented in the same manner as the claimed invention, and overlapping range would exist.  For example:
At 10% LiFSI/(LiFSI+LiPF6): 1 mol of LiPF6 would require the presence of 0.11 mol LiFSI (fits both prior art (para 0064) and claimed invention).
Regarding LiBF4 , in para 0094, ethylene carbonate (density is 1.32 g/cc) and ethylmethyl carbonate (density is 0.997 g/cc) are used as the mixed solvent.  Using 1 g/cc (1000 g/L) as an approximate density (for ease of calculation), and 0.5% of LiBF4 (93.746 g/mol) (at neither the upper nor lower limit of the range in the prior art, which indicates that approximation encompassed what is within the art), the amount of moles for a 1 L solution basis is 0.53 mol LiBF4.  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I).   
 	Additionally, at the very least the molar ratios/amounts of the salts added would be the discovery of workable ranges/optimization of result effective variables (which is obvious, see MPEP 2144.05(II)(A) and  MPEP 2144.05(II)(B)).  Lee et al. sets forth that LiFSI provides better chemically stability, LiFP6 provides better ionic conductivity; and LiBF4 is added for form an SEI film (too much lowers ion conductivity, while too little would result in consumption during initial operation and lead to lifetime deterioration) (para 0044, 0065, 0069, 0070-0072).  Thus, the relative amounts of LiFSI, LiPF6, and LiBF4 are result 
	As to claim 2, Lee et al. renders obvious that based on 1 mol of LiPF6, the amount of LiFSI is in a range of about 0.1 mol to about 1 mol.  In the sample calculation for the rejection to claim 1 (fitting the teaching of Lee et al.), based on 1 mol of LiPF6, 0.11 mol LiFSI (overlapping ranges being obvious; see MPEP §2144.05(I)).  Additionally, the relative amounts have been set forth as result effective variables (regarding chemical stability of the electrolyte and ion conductivity) (optimization being obvious; see MPEP 2144.05(II)(A) and  MPEP 2144.05(II)(B)).  See the rejection to claim 1 for full details of the basis of the sample calculations as well as reasoning for result effective variables, incorporated herein but not reiterated herein for brevity’s sake.
  	As to claim 3, Lee renders obvious that based on 1 mol of LiPF6, the amount of LiBF4 is in a range of about 0.08 mol to about 0.6 mol.  In the sample calculation for the rejection to claim 1 (fitting the teaching of Lee et al.), based on 1 mol of LiPF6, 0.53 mol LiBF4 (overlapping ranges being obvious; see MPEP §2144.05(I)).  Additionally, the relative amounts have been set forth as result effective variables (regarding chemical stability of the electrolyte and formation of an SEI layer (such that ion conductivity is maintained, and such that the material would not be consumed during initial operation, which leads to lifetime deterioration)) (optimization being obvious; see MPEP 2144.05(II)(A) and  MPEP 2144.05(II)(B)).  See the rejection to claim 1 for full details of the basis of the sample calculations as well as reasoning for result effective variables, incorporated herein but not reiterated herein for brevity’s sake.
4 is added (para 0071), which would result in an overlapping amount).  In the sample calculation for the rejection to claim 1 (fitting the teaching of Lee et al.), 1 mol of LiPF6, 0.11 mol of LiFSI, and 0.53 mol LiBF4 is added – 1.64M solution (overlapping ranges are obvious; see MPEP §2144.05(I)).  Additionally, at the very least molar amounts of the salts added added would be the discovery of workable ranges/optimization of result effective variables (which is obvious, see MPEP 2144.05(II)(A) and  MPEP 2144.05(II)(B)).  Lee et al. sets forth that if the concentration of LiFSI and LiFP6 is too low, the effect of improving the low-temperature output and high-temperature cycle characteristics is insignificant, and when it is too high, swelling may occur due to side reactions (para 0067); regarding the amount of LiBF4, it must be added in an amount to form a sufficient SEI layer formation (such that ion conductivity is maintained, and such that the material would not be consumed during initial operation, which leads to lifetime deterioration) (para 0070-0072).
	As to claim 8, Lee et al. teach including as an additive a fluoro carbonate compound that is selected from fluoroethylene carbonate (FEC), 4,5-difluoroethylenecarbonate, 4,4-difluoroethylenecarbonate, 4,4,5- trifluoroethylenecarbonate, 4,4,5,5-tetrafluoroethylenecarbonate, 4-fluoro-5- methylethylenecarbonate, 4-fluoro-4-methylethylenecarbonate, 4,5-difluoro-4- methylethylenecarbonate, 4,4,5-trifluoro-5-methylethylenecarbonate, trifluoromethylethylenecarbonate, and a combination thereof (FEC; para 0073).

	As to claim 10, Lee et al. teach the electrolyte of claim 1 (see the rejection to claim 1 for details, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, Lee et al. teach a cathode, an anode, and an electrolyte disposed between the cathode and the anode (claim 8; example 1, para 0089-0094).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 1 above, and further in view of US 2009/0053612 (Ihara et al.). 
	As to claim 5, Ihara et al. teach of adding a sulfone of:

    PNG
    media_image1.png
    104
    480
    media_image1.png
    Greyscale

Wherein R1 is a carbon-carbon unsaturated bond or a derivative thereof (para 0164).  Specific examples include chemical formula 50(2) (ethene sulfonyl fluoride) and chemical formula 50(3) (2-propene-1-sulfonyl fluoride) (para 0173).  (Lee’s formula fits the claimed sulfone compound represented by Formula 1 wherein, in Formula 1, at least one of R1, 2 is a fluorine atom or a C1-C12 chain hydrocarbon group substituted with a fluorine atom, and the other one of R, and R2 is a hydrogen atom or an unsubstituted C1-C12 chain hydrocarbon group.  The motivation for adding chemical formula 49, specifically in 0.01-5 wt% is to obtain high chemical stability of the electrolyte while maintaining the main electrical performance of the electrochemical device (para 0174).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to add 0.01-5 wt% of chemical formula 49 (sulfone compound that overlaps claimed formula 1) (as taught by Ihara et al., and applied to the electrolyte of Lee et al.) in order to obtain high chemical stability of the electrolyte while maintaining the main electrical performance of the electrochemical device.
	As to claim 6, the combination renders the limitation obvious, as Ihara et al., relied upon to render obvious the inclusion of a sulfone teaches chemical formula 50(2) (ethene sulfonyl fluoride) and chemical formula 50(3) (2-propene-1-sulfonyl fluoride) (para 0173) (claimed list: methanesulfonyl fluoride, ethanesulfonyl fluoride, propanesulfonyl fluoride, 2-propanesulfonyl fluoride, butanesulfonyl fluoride, 2- butane sulfonyl fluoride, hexanesulfonyl fluoride, octanesulfonyl fluoride, decanesulfonyl fluoride, dodecanesulfonyl fluoride, cyclohexanesulfonyl fluoride, trifluoromethanesulfonyl fluoride, perfluoroethanesulfonyl fluoride, perfluoropropanesulfonyl fluoride, perfluorobutanesulfonyl fluoride, ethenesulfonyl fluoride, 1-propene-1-sulfonyl fluoride, 2-propene-1-sulfonyl fluoride, 2-methoxy- ethanesulfonyl fluoride, 2-ethoxy-ethanesulfonyl fluoride, or a combination thereof).  The reasons for the combination have been set forth 
	As to claim 7, the combination renders the limitation obvious, as Ihara et al., relied upon to render obvious the inclusion of a sulfone teaches adding an amount of 0.01-5 wt% (para 0174) (lies within claimed range).  The reasons for the combination have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
Conclusion
Note:  US 2018/0205111 (Yushin et al.), made of record but not relied upon within the rejection), teaches an electrolyte with mixed salts LiPF6 (1M), LiFSI (0.2M), and borates, including LiBF4  up to an amount of 1M for SEI formation (para 0074, 0079).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EUGENIA WANG/Primary Examiner, Art Unit 1759